Exhibit 10.31

MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
FOR U.S. GRANTEES

MAXIM INTEGRATED PRODUCTS, INC.

, a Delaware corporation (the "Company"), pursuant to its 1996 Stock Incentive
Plan (the "Plan") has granted to Grantee, the Grantee named on the Notice of
Grant of Restricted Stock Unit (the "Grant Notice"), which has been delivered to
Grantee separately, an award of restricted stock units (the "Restricted Stock
Units"), subject to all of the terms and conditions in the Grant Notice, this
Agreement and the Plan. Unless otherwise defined herein, capitalized terms shall
have the meaning ascribed to such terms in the Plan.



1. Company's Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 2 and 3, Grantee will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

2. Vesting Schedule. Subject to Section 3, the Restricted Stock Units awarded by
this Agreement will vest in Grantee according to the vesting schedule set forth
on the Grant Notice, subject to Grantee's Continuous Status as an Employee,
Director or Consultant through each such date.

3. Forfeiture upon Termination of Continuous Status as an Employee, Director or
Consultant. Notwithstanding any contrary provision of this Agreement, if
Grantee's Continuous Status as an Employee, Director or Consultant ceases for
any or no reason, the then-unvested Restricted Stock Units awarded by this
Agreement will thereupon be forfeited at no cost to the Company and Grantee will
have no further rights thereunder.

4. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Section 2 will be paid to Grantee (or in the event of Grantee's death, to
his or her estate) in whole Shares, subject to Grantee satisfying any applicable
tax withholding obligations as set forth in Section 6.

5. Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee's
designated beneficiary, or if no beneficiary survives Grantee, the administrator
or executor of Grantee's estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

6. Withholding of Taxes. Regardless of any action the Company and/or the
Subsidiary or affiliate employing Grantee (the "Employer") take with respect to
any or all income tax (including federal, state, and/or local taxes), payroll
tax, payment on account or other

--------------------------------------------------------------------------------



tax-related withholding ("Tax-Related Items"), Grantee acknowledges that the
ultimate liability for all Tax-Related Items legally due by Grantee is and
remains Grantee's responsibility and that the Company and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of Restricted
Stock Units, the payment of the Restricted Stock Units in Shares or in cash, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Grantee's
liability for Tax-Related Items.

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by Grantee
with respect to the payment of all Tax-Related Items which the Company
determines must be withheld with respect to such Shares so issuable. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Grantee to satisfy Tax-Related Items, in
whole or in part by one or more of the following (without limitation): (a)
paying cash, (b) withholding from the Grantee's wages or other cash compensation
paid to Grantee by the Company and/or the Employer, (c) have the Company
withhold otherwise deliverable Shares , provided that the Company only withholds
the amount of Shares necessary to satisfy the statutory withholding amount or
such other amount as may be necessary to avoid adverse accounting treatment, or
(d) selling a sufficient number of such Shares otherwise deliverable to Grantee
(on Grantee's behalf and at his or her direction pursuant to this authorization)
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise). If the obligation for Tax-Related Items is
satisfied by withholding in Shares, Grantee is deemed to have been issued the
full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Restricted
Stock Units.

If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Shares otherwise are
scheduled to vest pursuant to Section 3, Grantee will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

7. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.

8. No Effect on Service. Grantee acknowledges and agrees that the vesting of the
Restricted Stock Units pursuant to Section 2 hereof is earned only by Grantee's
Continuous Status as an Employee, Director or Consultant through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder). Grantee further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Grantee's Continuous Status as
an Employee, Director or Consultant for the vesting period, for any period, or
at all, and will not interfere with the Grantee's right or the right of the
Company to terminate Grantee's Continuous Status as an Employee, Director or
Consultant at any time, with or without cause.

--------------------------------------------------------------------------------



9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of Stock Administration
at Maxim Integrated Products, Inc., 4401 South Beltwood Parkway, Dallas, TX
75244, with a copy to the Corporate Secretary at 120 San Gabriel Drive,
Sunnyvale, CA 94086, United States of America, or at such other address as the
Company may hereafter designate in writing. Any notices provided for in this
Agreement or the Plan shall be given in writing (including electronic mail) and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to Grantee, five (5) days after deposit in the United
States mail, postage prepaid, addressed to Grantee at the address specified
above or at such other address as Grantee hereafter designate by written notice
to the Company.

.10. Grant is Not Transferable. Except to the limited extent provided in
Section 5, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to Grantee (or Grantee's
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee's

--------------------------------------------------------------------------------



consent to participate in the Plan by electronic means. Grantee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Governing Law/Choice of Venue. This Agreement and the Award of Restricted
Stock Units granted hereunder shall be governed by, and construed in accordance
with, the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises underdirectly or indirectly from the relationship of the parties
evidenced by this Award of Restricted Stock Units or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California,
U.S.A., and agree that such litigation shall be conducted only in the courts of
Santa Clara County, California, U.S.A., or the federal courts for the United
States for the Northern District of California, U.S.A., and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed.

BY ELECTRONICALLY APPROVING THE AWARD OF
RESTRICTED STOCK UNITS THROUGH THE SMITH BARNEY WEBSITE,
GRANTEE AGREES TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
IN THIS AGREEMENT AND IN THE PLAN.



--------------------------------------------------------------------------------

